                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TERRY HUGHES,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-873-PPS-MGG

 LARRY ALDRIDGE, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Terry Hughes, a prisoner without a lawyer, filed a complaint claiming that

excessive force was used against him and that certain officials were deliberately

indifferent to his medical needs. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915A, I must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Hughes tells me that on November 14, 2016, Sergeant Larry Aldridge assisted

him in getting out of his cell due to a fire in the restrictive housing unit. He informed

Sergeant Aldridge that his left hand and arm were injured, but Sergeant Aldridge

exacerbated the injury during the evacuation efforts. Sergeant Aldridge later changed

his approach by switching to flexible handcuffs, but he refused to allow Hughes to seek
medical care. Hughes has since been unable to obtain appropriate medical care for this

injury. As a result, Hughes continues to suffer from pain and immobility in the left arm.

He seeks appropriate medical care and money damages.

       Hughes claims under the Eighth Amendment that Sergeant Aldridge used

excessive force against him. The “core requirement” for an excessive force claim is that

the defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th

Cir. 2009) (quotation omitted). Several factors guide the inquiry of whether an officer’s

use of force was legitimate or malicious, including the need for an application of force,

the amount of force used, and the extent of the injury suffered by the prisoner. Id.

According to Hughes, Sergeant Aldridge exacerbated the injury to his left arm during

the fire evacuation despite Hughes’ warning. Though Sergeant Aldridge may have a

legitimate explanation for using this degree of force against Hughes, the complaint

plausibly states an Eighth Amendment claim of excessive force against him.

       Hughes asserts an Eighth Amendment claim of deliberate indifference to serious

needs against Sergeant Aldridge. Under the Eighth Amendment, inmates are entitled to

adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a

prisoner must satisfy both an objective and subjective component by showing: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). According

to Hughes, Sergeant Aldridge refused to allow Hughes to seek medical treatment after

the evacuation. Giving Hughes the inferences to which he is entitled at this stage, he


                                              2
states a plausible Eighth Amendment claim of deliberate indifference against Sergeant

Aldridge.

       Additionally, Hughes names Warden Kathy Griffin and Warden William Hyatt

as defendants, asserting that they are responsible for Sergeant Aldridge’s misconduct

and the medical staff’s refusal to provide proper treatment. However, absent an

allegation of personal involvement, he cannot proceed against Warden Griffin or

Warden Hyatt on a claim for money damages. See Jones v. City of Chicago, 856 F.2d 985,

992–93 (7th Cir. 1988) (“To be held liable for conduct of their subordinates, supervisors

must have been personally involved in that conduct.”). Nevertheless, the Warden of the

Miami Correctional Facility has both the authority and the responsibility to ensure that

Hughes receives the medical treatment to which he is entitled under the Eighth

Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore,

Hughes may proceed against Warden William Hyatt in his official capacity for the

injunctive relief claim.

       Finally, Hughes asserts claims against Wexford and Corizon, which are

corporate entities. A corporate entity “cannot be held liable under § 1983 on a respondeat

superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005) (quotation omitted).

Rather, corporate liability exists only “when execution of a [corporation’s] policy or

custom . . . inflicts the injury.” Id. A corporate entity can be held liable for “an express

policy that, when enforced, causes a constitutional deprivation.” Id. The policy must be

the “moving force behind the deprivation of his constitutional rights.” Johnson v. Cook

Cnty., 526 F. App’x 692, 695 (7th Cir. 2013) (quotation omitted). Absent an


                                              3
unconstitutional policy, corporate liability may be established with a showing of “a

widespread practice that, although not authorized by written law or express [corporate]

policy, is so permanent and well settled as to constitute a custom or usage with the

force of law.” McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). Because

Hughes has not identified a corporate policy or practice that caused the harms alleged

in the complaint, he does not state a claim against Wexford and Corizon.

        For these reasons, the court:

        (1) GRANTS Terry Hughes leave to proceed against Larry Aldridge for money

damages on an Eighth Amendment claim of excessive force in connection with the fire

evacuation on November 14, 2016;

        (2) GRANTS Terry Hughes leave to proceed against Larry Aldridge for money

damages on an Eighth Amendment claim of deliberate indifference for refusing to allow

him to seek medical attention in connection with the fire evacuation on November 14,

2016;

        (3) GRANTS Terry Hughes leave to proceed on an injunctive relief claim against

Warden William Hyatt in his official capacity to obtain medical treatment for his left

arm as required by the Eighth Amendment;

        (4) DISMISSES Defendants Kathy Griffin, Corizon, and Wexford;

        (5) DISMISSES all other claims;

        (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Larry Aldridge and William Hyatt at the Indiana Department of Correction




                                             4
with a copy of this order and the complaint (ECF 2) as required by 28 U.S.C. § 1915(d);

and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Larry Aldridge and William

Hyatt to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which Terry Hughes has been granted leave to

proceed in this screening order.




ENTERED: November 26, 2018.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT




                                           5
